Citation Nr: 1422289	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-47 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for residuals of a fractured jaw, alternatively claimed as a dental disability.

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

With respect to the above-captioned claims of entitlement to service connection, these matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issue of entitlement to a rating in excess of 30 percent PTSD comes to the Board on appeal from a March 2009 rating decision by the RO.  These claims were previously before the Board in July 2012, at which time they were remanded for additional development.  After the RO issued a January 2013 supplemental statement of the case, the appeal has been returned to the Board for further appellate review.

In the Veteran's July 2007 claim, he indicated that he wished to file a claim of entitlement to service connection for both neck and back disabilities.  As will be discussed herein, the evidence of record included diagnoses of both neck and back disabilities.  Although the Board, in the July 2012 remand, did not caption the claim as entitlement to service connection for both neck and back disabilities, it is clear from the Veteran's assertions and the evidence of record that he has submitted claims for both disabilities and that both claims were properly appealed to the Board.  As such, for the sake of clarity, the Board has separated the disabilities into two separate claims, as captioned above.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for bilateral hearing loss; service connection for bilateral shoulder disability; and a rating in excess of 30 percent for PTSD will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative competent evidence of record fails to demonstrate that it is at least as likely as not that a current back disability is etiologically related to the Veteran's active duty, or that there was a continuity of post-service symptomatology of back disability.

2.  The most probative competent evidence of record fails to demonstrate that it is at least as likely as not that a current neck disability is etiologically related to the Veteran's active duty, or that there was a continuity of post-service symptomatology of neck disability.

3.  The evidence of record does not demonstrate that the Veteran has a current diagnosis of residuals of a fractured jaw or a dental disability.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Neck disability was not incurred in or aggravated by the Veteran's active duty. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Chronic residual disability of a fractured jaw, also claimed as a dental disability, was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the initial adjudication of the Veteran's claims, an August 2007 letter and a November 2007 letter provided to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence. See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the pendency of the appeal, the Veteran stated that he received treatment at the VA Medical Center (VAMC) in Kansas City, Missouri, at various times in the early 1970s.  The RO undertook efforts to obtain this alleged evidence, submitting requests for his treatment records dated throughout 1971; from January 1, 1973 to December 31, 1973, as well as records dated from January 1, 1974 to November 28, 2005.  The RO received negative responses to each of these requests.  The RO then asked the Veteran to submit responsive treatment records if he had them in his possession.  The Veteran responded that he did not.  In September 2009 and in January 2013, the RO issued memoranda wherein it formally found that the Veteran's treatment records from the Kansas City VAMC, if any, were unavailable for review.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent VA examinations in August 2012 and September 2012, and a supplemental opinion was rendered in January 2013.  The VA examiners reviewed the Veteran's claims file, treatment records, and administered thorough physical and clinical examinations, which allowed for fully-informed evaluations of the claimed disabilities.  As such, the Board finds that the August 2012 and September 2012 VA examinations, with the January 2013 supplemental opinion, are adequate for purposes of adjudicating the Veteran's claims at issue herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

As a preliminary matter, in July 2012, the Board remanded the Veteran's claims of entitlement to service connection for back disability, neck disability, and residuals of a jaw fracture for further development.  Specifically, with regard to these claims, the Board directed the RO to (1) attempt to obtain the Veteran's VA treatment records, dated in and after 1974, from the Kansas City VAMC pertaining to jaw or dental treament; (2) explain the significance of a certain notation present in a September 26, 2008 VA Form 10-7132; and (3) provide the Veteran VA examinations.  As discussed above, the RO undertook exhaustive efforts to obtain responsive evidence from the Kansas City VAMC, but to no avail.  Ultimately, the RO issued a January 2013 memorandum formally finding that the Veteran's treatment records are unavailable for review, if any ever existed.  The RO also attempt to ascertain the significant of the notation in the September 26, 2008 VA Form 10-7132.  The RO was unable to do so, as was demonstrated by a November 2012 Report of Contact.  The RO then provided the Veteran with adequate VA examinations in September 2012, and obtained a supplemental opinion in January 2013.  The RO then re-adjudicated the Veteran's claims, confirming and continuing the denial of each.  The RO then issued a January 2013 supplemental statement of the case before returning the claims to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the July 2012 remand directives and, thus, a remand for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board will address the merits of these claims herein.

With respect to the Veteran's back disability, neck disability, and claimed residuals of a fractured jaw/dental disability, he stated that he sustained injuries during his active duty while engaged in combat (mortar explosion/jumping out of helicopters).  In the July 2012 remand, the Board observed that, although the Veteran's service treatment record did not reference the Veteran's claimed combat injuries, the occurrence thereof must be conceded pursuant to 38 U.S.C.A. § 1154 (West 2002).  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).  As such, there is competent evidence of in-service back, neck, and jaw injuries.  The Board will address the other aspects of establishing service connection with respect to each of the claimed disabilities.

I. Back and Neck Disabilities

In his July 2007 claim, the Veteran asserted that current back and neck disabilities were the result of an in-service injury he sustained during combat.  During the pendency of this appeal, the Veteran also asserted that his back and neck disabilities existed since the time of the in-service injury.  As such, the Board will address service connection on a direct-incurrence basis, including on the basis of continuity of symptomatology.

As discussed above, the Veteran's service treatment records do not demonstrate complaints of or treatment for back or neck disabilities.  However, the Board found that the Veteran's assertions are competent evidence of in-service back and neck injuries.  38 U.S.C.A. § 1154.  The Board also finds that the evidence of record includes current diagnoses of back and neck disabilities.  Thus, the salient issue with respect to the Veteran's claims of entitlement to service connection for back and neck disabilities is whether any current back and/or neck disability is etiologically related to the in-service injury, to include whether there is continuity of back and/or neck disability symptomatology since the in-service injury.

The Veteran underwent VA examinations in October 2009, in order to ascertain the presence of back and/or neck disability and, if any, whether any found disability was etiologically related to his active duty, specifically the in-service injury.  The examiner reviewed the evidence of record, administered thorough clinical evaluations, and rendered etiological opinions.  Despite this, the examiner did not provide underlying rationales for the etiological opinions.  As such, in the July 2012 remand, the Board found that the October 2009 VA examinations were inadequate for purposes of adjudicating the Veteran's claims.  The Board directed the RO to provide the Veteran additional examinations.

In September 2012, the Veteran underwent VA examinations to ascertain whether any current back and/or neck disability was etiologically related to the Veteran's in-service injury.  The examiner rendered diagnoses of lumbar osteoarthritis and cervical spine degenerative disc disease.  After interviewing the Veteran regarding the onset and course of his back and neck disabilities, and after administering a thorough clinical evaluation, the examiner opined it was "less likely than not (less than 50 percent probability)" that the Veteran's back and neck disabilities were incurred in or caused by the in-service injury.  In support of this opinion, the examiner provided the following rationale:

This [V]eteran was able to meet the physical standards of work as a fireman for 30 years after the injury he implicates in his neck and back condition.  There is no evidence that he routinely sought care for the injuries described at the time of the injury or within 30 years after the injury.

The evidence of record did not otherwise include an opinion addressing the etiological relationship between the Veteran's current back and/or neck disability and his in-service injury, or was otherwise related to his active duty.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent etiological opinion of record with respect to the Veteran's back and neck disability is that of the September 2012 VA examiner, which was negative to the Veteran's claims.

To the extent that the Veteran asserts that his current back and/or neck disability is etiologically related to an in-service injury, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of back and neck disabilities is too complex for a layperson to proffer a competent opinion, especially in the presence of other possible causes.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F. 3d at 1377.

Based on the above, the Board finds that service-connection is not warranted for back and neck disabilities on a direct basis.  The Board will now address service-connected based on a continuity of back and/or neck disability symptomatology.

Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. 
§ 3.303(b).  In other words, when the fact of in-service chronicity is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Additionally, given the Veteran's current diagnoses (lumbar osteoarthritis and cervical spine degenerative disc disease), service connection for back and/or neck disability is available based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b), however, only apply to the list of disabilities identified under 38 C.F.R. § 3.309(a)).

Post-service treatment records failed to document complaints of, treatment for, or diagnoses of back or neck disability for many years after the Veteran's active duty.  The first post-service evidence of record demonstrating that the Veteran complained of or was treated for a neck disability was dated in 1994.  The first post-service evidence of record wherein the Veteran complained of back disability was dated in 2004.  These prolonged periods without complaints, treatment, or diagnoses are evidence against finding that there has been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

During the pendency of this appeal, however, the Veteran asserted that he experienced symptoms of back and neck disability since the in-service injury/injuries.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis).

The Veteran's assertions that he experienced a continuity of back and neck disability symptoms since the in-service injury/injuries are considered competent evidence as to the presence of observable symptoms such as pain.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of back and neck symptomatology, the Board must also determine whether such evidence is credible.  Id. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserted that his current neck and back disabilities had their onset consequent to in-service injuries, and that he experienced a continuity of symptoms since these injuries.  A review of the Veteran's service treatment records was negative for complaints of or treatment for back or neck disability or a back or neck injury.  Significantly, in May 1971, the Veteran underwent a separation examination.  The Veteran's spine was deemed to be normal pursuant to a clinical evaluation.  Further, there was no indication that the Veteran endorsed back or neck symptoms or reported a back or neck injury during the examination.  The Veteran asserted, as discussed above, that he experienced chronic post-service neck and back symptoms.  In his December 2009 substantive appeal, he stated that he did not seek treatment for these disabilities immediately after his active duty because he was not concerned with them, was young, and had a life to live.  Despite his assertion that his neck and back symptoms were present since the in-service injuries, January and March 2004 private treatment reports showed that the Veteran endorsed an initial onset of neck symptoms in 1994, and that he experienced problems with his neck "on and off" since then.  Similarly, a May 2004 private treatment report demonstrated that the Veteran's "pertinent" medical history began in July 2003, with a sudden onset of neck and back pain, but then, again, the Veteran marks the onset of his neck symptoms in 1994.  Despite this, according to the March 2004 private treatment report, he also reported episodic lower extremity paralysis that, according to the Veteran, was diagnosed as a pinched nerve in 1970's.  During the September 2012 VA examination, the Veteran asserted that a 1982 electromyogram was abnormal; however, he claimed that he did not seek treatment for his back until 2003 or 2004.  Indeed, the evidence of record included November and December 1984 private treatment records demonstrating that the Veteran complained of right leg numbness.  Abnormal EMG findings were thought to be related to mononeuropathy involving the sciatic versus the common peroneal nerve, but no definitive diagnosis was rendered.  There was no indication that his right leg numbness was related to neck or back degenerative disc disease.  Further, even assuming that his right leg numbness was related to back and/or neck disability, the Veteran reported that the onset of this numbness occurred two years prior, marking an onset in 1982, approximately 11 years after his service discharge.  Further, according to the November 1984 treatment report, the Veteran denied any previous injury.  A December 1994 private treatment report demonstrated that the Veteran complained of "chronic aches and pains," mainly in the neck, shoulders, and hips.  He said that this had been ongoing for "several years," but did not reference an in-service injury or that he had experienced symptoms for the previous 23 years.  

Based on the above, the Board finds that the earliest treatment reports of record show that the Veteran did not attribute his symptoms to an in-service injury, and did not report that he had been experiencing those symptoms since an in-service injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).   In fact, the Veteran consistently reported post-service onsets of his symptoms until he filed the service-connected claims at issue here.  As such, his assertions as to the onset of his symptoms and course of his neck and back disabilities contradict each other and are contradicted by the evidence of record.  Consequently, the Board finds that the Veteran's assertions as to a continuity of post-service neck and back symptoms are not credible and, thus, will not be considered herein.  Caluza, 7 Vet. App. at 506; Buchanan, 451 Vet. App. at 1337.

The record is otherwise negative for evidence demonstrating a continuity of post-service neck and/or back symptomatology.  With consideration to the etiological opinions from the September 2012 VA examination that were negative to the Veteran's claims, the Board finds that service connection for back and/or neck disability is not warranted on the basis of a continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In sum, the Board has found that service connection for neck and/or back disability is not warranted on a direct basis, to include based on a continuity of post-service symptomatology.  In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the evidence of record was not at least in equipoise with respect to either claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. 
Residuals of a Fractured Jaw/Dental Disability

With respect to the Veteran's claim of entitlement to service connection for chronic residual disability of a fractured jaw, the Board observes that the Veteran has alternatively referred to this as a dental disability.  See Brokowsky, 23 Vet. App. at 84.  Regardless, the Board finds that the salient issue with respect to this claim is whether the evidence of record demonstrates a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (holding that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based" on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's service treatment records are negative for complaints of or treatment for a fractured jaw, a jaw injury, or dental disability.  As discussed above, the Board found that the Veteran's assertions were competent evidence of an in-service jaw injury.  38 U.S.C.A. § 1154.

In his October 2007 claim, the Veteran asserted that he was informed by a medical professional at the Kansas City VAMC that he had broken his jaw as a result of an in-service mortar explosion.

After the Veteran's claim was denied in the September 2008 rating decision, the Veteran asserted in his notice of disagreement that he received treatment for a "dental/broken jaw" condition at the Kansas City VAMC, which, he claimed, should demonstrate that he experienced the disability during his active duty.  He then claimed his condition was made worse due to the negligence of his instructors.  Specifically, that they prevented him from seeking proper treatment for the "dental condition."

In his December 2009 substantive appeal, the Veteran generally stated that he did not seek in-service treatment for his claimed disabilities and did not seek treatment shortly after his discharge from active duty.  He did not specifically address a dental or jaw disability.

In December 2010, the Veteran's representative asserted that the Veteran sustained a fractured jaw during his active duty consequent to a mortar attack.

In August 2012, the Veteran underwent a VA examination in order to ascertain the presence of a dental or jaw disability.  During the examination, the Veteran reported that he appeared at a VA Hospital in 1971 with a "tooth ache."  On this occasion, the Veteran stated that an oral surgeon informed him that he had a fractured jaw.  After interviewing the Veteran, imaging studies were administered.  Even though the examiner indicated that the Veteran had previously injured his anterior maxilla in a fight, the imaging study revealed a normal jaw appearance, with no boney defect in his maxilla, mandible, or hard palate.

In January 2014, the Veteran underwent another VA examination.  Although the examination was scheduled to assess whether the Veteran has current residuals of an alleged fractured jaw, the Veteran reported that he fractured his tooth during his active duty.  He explained that he was denied proper treatment for his tooth.  The Veteran denied fracturing his jaw during his active duty.  The Veteran then stated that, after his service discharge, he went to the Kansas City VAMC for dental treatment, at which time he stated that a tooth was extracted, which "solved his problem."  Following the extraction, the Veteran stated that he experienced a malposed tooth and a fractured tooth in the mandibular left side, limited ability to open his mouth, and discomfort at the medial area of left mandibular body.  However, after "sometime" these symptoms resolved.  The Veteran reported that the medical professional at the Kansas City VAMC suggested that he had previously broken his jaw because he was unable to open his mouth wide enough to accommodate the extraction procedure.  After reviewing the August 2012 imaging results and clinical findings, and after administering a physical examination, the examiner concluded that there was "no obvious sign of mandibular fracture detected."  The Veteran was able to move his mandible in full range of motion.

Based on the above, the Board finds that the evidence of record does not include demonstration of a chronic residual disability of a fractured jaw or a dental disability existing prior to or since the time the Veteran submitted his claim, and does not include a diagnosis of residuals of a fractured jaw or a dental disability at any point during the pendency of this appeal.  See McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 321.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for residuals of a fractured jaw has not been presented and the appeal must be denied.

To the extent that the Veteran asserts that he has residuals of fractured jaw or a dental disability, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether an injury resulted in a fractured his jaw or that residuals of a fractured jaw are present are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F. 3d at 1377.  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current chronic residual disability of a fractured jaw, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for chronic residual disability of a fractured jaw is not warranted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

In making this determination, the Board acknowledges that the Veteran submitted a February 2013 email exchange with a private doctor about his alleged dental and/or jaw disability.  The Veteran essentially reiterated his previous assertions about untreated, in-service dental issues and a VA dentist in 1971 telling him that he had broken his jaw.  The doctor responded to the Veteran's questions; however, the doctor was not provided any evidence to review beyond the Veteran's statements.  Further, the Veteran was never actually examined by the doctor.  Thus, the doctor's responses were not diagnostic in nature.  Moreover, the doctor never actually rendered a diagnosis.  The Veteran submitted this evidence without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As discussed above, the salient issue with respect to this claim is whether a current diagnosis of a dental or jaw disability is demonstrated by the evidence of record.  The Board finds that this evidence is not pertinent as it does not establish that the Veteran has a current dental or jaw disability.  Further, it is redundant of statements made by the Veteran during the January 2013 VA examination.  Thus, a remand for AOJ review in the first instance is not warranted.  38 C.F.R. § 20.1304 (2013).


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for residuals of a broken jaw, also claimed as a dental disability, is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, in the July 2012 remand, the Board directed the RO to obtain a copy of the "2005 National Academies of Sciences Institute of Medicine" report titled "Noise and Military Service."  Although the evidence of record demonstrated that the RO obtained, and associated with the claims file, a copy of this report, the Board notes that pages 110 through 122 are missing.  According to the report's index, these pages pertain to findings with respect to noise and noise-induced hearing loss in the military.  Given the absence of these pages, the Board finds the RO did not substantially comply with the July 2012 remand directives, especially considering the specific applicability of the findings in the missing pages to the Veteran's claim.  As such, the Board finds that a remand to obtain the missing pages is required.

Moreover, while the Veteran's claim was in remand status, he was provided a VA audiological examination in August 2012.  The Veteran's claims file, including the report, was made available to and reviewed by the examiner.  In rendering the August 2012 etiological opinion, the examiner relied, in part, on the following findings:  based on current knowledge of cochlear physiology, there was an insufficient scientific basis for the existence of delayed-onset hearing loss.  In other words, there was insufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop much later in life, long after the cessation of noise exposure.  Thus, the report concluded, the anatomical and physiological evidence suggests that delayed post-exposure noise induced hearing loss is not likely.  Despite the presence of these findings in the report, the report also included findings that it was possible that an individual's awareness of the effects of noise on hearing acuity may be delayed considerably after the noise exposure.  See pp. 203-4 of the report.  The examiner did not address these findings or the underlying rationale.  Moreover, as discussed above, the examiner was not able to review the findings pertaining to noise and noise-induced hearing loss in the military report contained in pages 110 to 122 of the report.  Consequently, the Board finds that, after the RO obtains the missing pages of the report, it should then obtain a supplemental etiological opinion from the August 2012 VA examiner, or appropriate substitute, wherein this evidence is considered.

With respect to the Veteran's claim of entitlement to service connection for bilateral shoulder disability, in the July 2012 remand, the Board directed the RO to provide the Veteran a VA examination to ascertain the etiological relationship between any current bilateral shoulder disability and in-service injury or injuries.  In September 2012, the Veteran was provided a VA examination.  Ultimately, the examiner opined that it was "less likely than not (less than 50 percent probability)" that the Veteran's bilateral shoulder disability was incurred in or cause by the in-service injury.  In support of this opinion, the examiner provided the following rationale:

This [V]eteran was able to meet the physical standards of work as a fireman for 30 years after the injury he implicates in his neck and back condition.  There is no evidence that he routinely sought care for the injuries described at the time of the injury or within 30 years after the injury.

(italics added)

The examiner provided the exact rationale (verbatim) used to support the negative opinions with respect to the Veteran's neck and back disabilities.  No rationale was provided that specifically pertained to the Veteran's bilateral shoulder disability.  As such, the Board finds that the September 2012 VA examination is not adequate and did not substantially comply with the July 2012 remand directives.  Consequently, the Board finds that a remand to obtain a supplemental opinion is required in order to fulfill VA's duty to assist.  See Stegall, 11 Vet. App. at 271. 

With respect to the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD, the Board remanded this claim in July 2012 in order to provide him a VA examination.  While his claim was in remand status, the Veteran was scheduled for and underwent a VA examination to assess the severity of his service-connected PTSD in October 2012.  Following this examination, after the case was returned to the Board, the Veteran's representative submitted an informal hearing presentation in October 2013.  Therein, the representative asserted that the Veteran's PTSD had increased in severity since the October 2012 VA examination.  The Board finds that the October 2012 VA examination is too remote to adequately assess the current severity of the Veteran's PTSD, especially given the assertion that it has worsened.  Thus, to comply with VA's duty to assist, the Board finds that a remand is required in order to afford the Veteran a thorough and contemporaneous examination to assess the severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain pages 110 through 122 of the "2005 National Academies of Sciences Institute of Medicine" report titled "Noise and Military Service."  The RO must associate these pages of the report with the Veteran's claims file.  

2.  The Veteran's claims file must then be made available to and reviewed by the VA examiner who conducted the August 2012 audiological examination, or suitable substitute if unavailable.  After a review of the entire evidence of record, including the Veteran's lay statements as to in-service noise exposure and the onset and course of his disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was incurred in or etiologically due to his active duty.  In so doing, the examiner must specifically discuss pages 110 through 122 of the of the "2005 National Academies of Sciences Institute of Medicine" report titled "Noise and Military Service," concerning noise and noise-induced hearing loss in the military.  The examiner must also specifically discuss pages 203 through 204 of the report concerning the delayed awareness of effects of noise on hearing acuity.  A complete rationale for any opinion must be provided.  If additional examination of the Veteran is deemed necessary by the clinician in order to render the requested opinion, such examination should be scheduled.

In rendering the opinion, the examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, while less likely weighs against the claim. 

3.  The Veteran's claims file must then be made available to and reviewed by the VA examiner who conducted the August 2012 examination concerning the Veteran's bilateral shoulder disability, or suitable substitute if unavailable.  After a review of the entire evidence of record, including the Veteran's lay statements as to in-service injuries and the onset and course of his disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral shoulder disability was incurred in or etiologically due to his active duty.  The examiner is requested to provide a complete rationale for any opinion rendered that specifically pertains to the Veteran's bilateral shoulder disability.  If additional examination of the Veteran is deemed necessary by the clinician in order to render the requested opinion, such examination should be scheduled.

4.  The Veteran must be scheduled for a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

5.  The RO should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions, and any other indicated development, the claims must be adjudicated de novo, to include consideration of all the relevant evidence of record.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


